On Petition for Rehearing.
I agree with the order of denial of the petition for rehearing, but I am not content to rest my judgment wholly on the reasoning of the opinion. Vick Roy v. Morgan,62 Colo. 122, 160 P. 1030, is distinguishable. There, as here, the respondent in the estate citation claimed title to the funds said to belong to the estate, but unlike the procedure adopted by the county court, in probate, in the present case, the court there, sitting in probate, heard evidence on the issue and made determination. On error, prosecuted directly from that judgment, we said: "The court or judge may not try any issue of fact as to whether the person under examination is in the wrongful possession of property of the estate." It is to be noted that primarily the county court here, in probate, apprehending the law of the Vick Roy case, did not make any order against the respondent under examination, but directed the representative of the estate to institute an *Page 19 
action against her, that there might be judicial determination of the issue growing out of Mrs. Munson's claim of title to the money she had in possession. This was done, and the judgment was to the effect that the money claimed by Mrs. Munson was not hers, but was of the assets of the estate. The situation, as thus developed, was again made to appear to the county court, sitting in probate, when the court made the order of which Mrs. Munson complains.
If when first cited Mrs. Munson had frankly stated she had the money in question and that it belonged to the estate, but she intended to keep it, I think that within the purpose of section 5378, C. L. 1921, the court could have proceeded summarily against her, requiring its surrender. See Sadington's Estate v. Hewitt, 70 Wis. 240;Howell v. Fry, 19 Ohio St. 556, 559. But she was not frank. She claimed the money was hers. Such contention presented an issues not cognizable in summary proceeding. Mindful of its limitations, the court relegated the matter to a competent tribunal for adjudication. As the result of the trial, reasonably viewed, the situation became as if Mrs. Munson had not claimed title to the money. No longer could she say the money she had in hand did not belong to the estate. When she was again cited she insisted her status was that of a judgment debtor to the estate, and that only ordinary writs could be employed to enforce collection. The court did not view it so, nor do I. Her status was determinable from the intermeddling she indulged after the passing of the decedent, not from indebtedness incurred prior thereto. Thus comprehended, the court's order was warranted and not inherently harsh. Petition for rehearing is denied.
MR. JUSTICE BURKE concurs in this opinion. *Page 20